Citation Nr: 1715249	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-06 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include rashes, xerosis, inverted follicular keratosis, squamous dysplasia, actinic keratosis, lesions, and soft tissue sarcoma (skin cancer), to include as second to herbicide exposure.

2.  Entitlement to an initial rating for coronary heart disease (CAD) higher than 10 percent prior to August 13, 2012, higher than 10 percent for the period from December 1, 2012, to September 4, 2013, and higher than 30 percent thereafter.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability.

5.  Entitlement to special monthly compensation (SMC).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran, spouse


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015. He also testified at a hearing before a Hearing Officer in January 2013. Transcripts of both hearings are of record.

In February 2016, the Board remanded this matter to the RO to obtain additional medical evidence.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The scope of the Veteran's claim for a skin disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  Id.  Based on Clemons and the evidence of record, particularly his statements regarding his disability, the Board has expanded the claim to include rashes, xerosis, inverted follicular keratosis, squamous dysplasia, actinic keratosis, lesions, and soft tissue sarcoma (skin cancer), as reflected above.

The issue of entitlement to an increased rating for post-traumatic stress disorder (PTSD) disability was raised by the Veteran in a statement attached to his February 2016 substantive appeal.  The issue has since been adjudicated by the RO in a March 2016 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) in September 2016.  Because an SOC was not issued, the Board does not have jurisdiction over the claim, and it is REMANDED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of a skin disability is also addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In resolving all doubt in the Veteran's favor, his coronary heart disease (CAD) has manifested with fatigue and dyspnea with a workload of more than three but less than five METs since the September 2013 VA examination.

2.  The Veteran's CAD has rendered him unemployable since September 2013.

3.  The Veteran has a TDIU (a total rating) assigned to his CAD, and as of November 2015, his other disabilities' combined rating is 60 percent.  
CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the periods prior to August 13, 2012, and from December 1, 2012, to September 4, 2013. In resolving all doubt in the Veteran's favor, the criteria for a 60 percent rating for CAD are met as of September 5, 2013, the date of the VA examination.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.3, 4.7, 4.104, DC 7017 (2016).

2.  The criteria for a TDIU have been met since September 5, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400(o), 4.16 (2016).

3.  The criteria are met for SMC starting from November 13, 2015.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded VA examinations in September 2013, December 2015, and May 2016 in relation to the CAD claim discussed herein, which the Board find to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  He has not alleged any prejudicial deficiencies in the development of this claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating for CAD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's CAD is rated under DC 7017, which pertains to coronary bypass surgery.  38 C.F.R. § 4.104.  His CAD is currently rated as 10 percent disabling prior to August 12, 2012, 100 percent disabling from August 12, 2012, to November 30, 2012, 10 percent disabling from December 1, 2012, to September 4, 2013, and 30 percent disabling from September 5, 2013, onward. 

This code provides for a 100 percent rating for three months following hospital admission for surgery.  For the period thereafter, a 10 percent rating is assigned when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where LVEF is less than 30 percent.  Id., DC 7017.

The Veteran asserts the symptoms of his disability warrant a rating of 60 percent effective September 5, 2013.  He points to the results of the echocardiogram (ECG) conducted for the September 2013 VA examination.  That test reports a "borderline normal left ventricular ejection fraction estimated at 50 %."  The Board agrees.  Although the contemporaneous September 2013 VA examination that was conducted a few weeks after the ECG showed reported METs of 5 to 7, which correspond to a 30 percent rating, the Board resolves doubt in the Veteran's favor.  A 50% left ventricle ejection fraction meets the criteria for a 60 percent rating.  Id.  The May 2016 VA examination also shows entitlement to a 60 percent rating, as the examiner determined the Veteran had a workload of greater than 3 METs but not greater than 5 METs.  LVEF was reported to be between 50 and 55 percent.  .

The record does not show entitlement to higher ratings prior to September 2013.  The Board notes the records addressing the rating criteria are sparse, and that none of his records prior to this time show LVEF of 50% or less, or METs between 5 and 7, or hypertrophy or dilatation.  38 C.F.R. § 4.104, DC 7017.  

The Board does not find that he is entitled to a rating higher than 60 percent at any time during the appeal period, except for the period of time where he is already rated 100 percent, due to his bypass graft surgery.  Indeed, the record does not show congestive heart failure, LVEF of less than 30%, or a METs estimate of 3 or less.  Id.

Extraschedular Consideration

The Board considered whether the Veteran's claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran complains of chest pain, dizziness, and shortness of breath, both of which are specifically contemplated by the rating criteria.   38 C.F.R. § 4.104, DC 7017.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability picture, and that the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, referral for extraschedular consideration is not warranted.

TDIU

The Veteran's claim for TDIU is considered "part and parcel" of his increased rating claim when unemployability is suggested by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's increased rating claim has been pending since November 2012.  The evidence shows he has not had full-time work since 2003 but did not retire due to his heart disability.  The Veteran has alleged he is unemployable due to his heart. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for residual scars from coronary bypass surgery and bilateral hearing loss, both rated noncompensably; tinnitus; PTSD; and coronary bypass surgery.  As of this decision, he has a 60 percent rating for CAD effective from September 2013, which brings his combined rating to 70 percent as of that time, meeting the schedular requirements for a TDIU.  Id.  See 38 C.F.R. § 4.25. 

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience.  38 C.F.R. §§ 3.341, 4.16, 4.19.

At the May 2016 VA examination, the Veteran complained of frequent dyspnea and fatigue.  He reported a disability picture consistent with the ability to do light yard work, like weeding or using a power mower, and walk briskly.  The September 2013 VA examiner opined that the Veteran's self-imposed limits on strenuous physical and prolonged activities impacted his ability to work.  The December 2016 VA examiner found the Veteran's heart condition did not impact his ability to work but co-morbidities may limit his functional level.  The May 2016 VA examiner opined that the Veteran's fatigue and shortness of breath precludes activity other than mild strenuous and sit down activities.

The Veteran's applications for TDIU show a history of employment requiring strenuous physical labor.  He worked as a firefighter until 2003.  He does not have a college degree, but he has had training to be a firefighter.  Employment as a firefighter is neither mildly strenuous nor a sit down activity.

The Board finds the evidence in relative equipoise.  It has been opined that the Veteran can perform mildly strenuous, sit down activities consistent with sedentary employment; however, the evidence does not show that he has the training or experience to obtain sedentary type work.  As all of the Veteran's previous employment required physical labor, which he is not able to do, the Board finds that a TDIU should be granted from September 2013, when he meets the schedular criteria for TDIU

Special Monthly Compensation (SMC)

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities. 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.

SMC is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As of this decision, the Veteran's coronary heart disease is rated at 60 percent and is the sole basis of a TDIU, effective from September 5, 2013.  As of that date, he had additional service-connected disabilities, whose combined rating became 60 percent as of November 13, 2015 (at which time his PTSD rating was increased).  He is therefore entitled to SMC at the housebound rate, effective November 13, 2015.





ORDER

The claim of entitlement to an initial rating higher than 10 percent prior to August 13, 2012, higher than 10 percent from December 1, 2012, to September 4, 2013, for cardiovascular heart disease is denied.

A 60 percent rating for cardiovascular heart disease beginning September 5, 2013 is granted.

A TDIU is granted beginning September 5, 2013.

SMC at the housebound rate is granted starting from November 13, 2015.


REMAND

Skin Disorders

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran served on active duty in the Republic of Vietnam from February 1967 to February 1968.  The Veteran is therefore presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Diseases entitled to the presumptive service connection based on such exposure are listed under 38 C.F.R. § 3.309(e).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  However, he has the opportunity to show that his presumed exposure is directly responsible for his disabilities. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends that he has a skin disability that is related to service, to include as due to Agent Orange exposure.  The September 2016 VA examiner opined against a relationship because his diagnoses were not listed among the presumptive conditions.  This is inadequate as it does not appear to consider whether herbicide exposure directly led to any of his diagnoses.  The report is also inadequate as it does not take into consideration all of his skin disabilities, which include rashes, xerosis, inverted follicular keratosis, squamous dysplasia, actinic keratosis, and lesions.

The Board also notes that the examiner did not connect the general statement regarding the evidence of skin cancer with the Veteran's specific medical history.  In fact, although the examiner indicated that the claims file was reviewed, there is no mention in the opinion report of any of the Veteran's pertinent medical history, other than the April 2007 pathology report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the Veteran should be afforded a VA examination required to determine whether any of the claimed skin conditions are related to his period of service.  To that end, the examiner is asked to determine whether any of the Veteran's skin disorders, if present, are directly or presumptively linked to his presumed exposure to herbicides, the Veteran's active duty in the Republic of Vietnam, or sun exposure during and post-service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Post-traumatic Stress Disorder (PTSD)

In, September 2016, the Veteran filed a timely NOD to the July 2016 rating decision that denied a higher rating for his PTSD.  As an SOC has not yet been issued, remand is required for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case referable to the Veteran's claim for an increased rating for a post-traumatic stress disorder disability. Only if the Veteran perfects an appeal should the claim be certified to the Board.

2.  Send the claims file to an examiner of appropriate knowledge and expertise to render an opinion as to the nature and etiology of the Veteran's claimed skin disorders, to include rashes, xerosis, inverted follicular keratosis, squamous dysplasia, actinic keratosis, lesions, and soft tissue sarcoma (skin cancer).  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed. It is up to the discretion of the examiner if a new VA examination is necessary.

The examiner is specifically asked to identify all skin disorders present in the Veteran.

With respect to each skin disorder present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed skin disorders, to include squamous dysplasia, xerosis, and actinic keratosis, is caused by or otherwise related to the Veteran's active military service, to include, but not limited to, his time spent in the sun and his presumed exposure to herbicides (including Agent Orange)? 

While the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's skin disorders are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's skin disorders or whether they manifested in an unusual manner.

The Board is cognizant that there is no VA presumption of service connection for any skin disorder other than chloracne.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's various skin disorders are related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a clear rationale for each opinion given.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the RO should readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


